Case 1:19-bk-10606               Doc 24   Filed 03/31/20 Entered 03/31/20 13:58:19     Desc Main
                                          Document     Page 1 of 7


                                 UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

 In re:                                             §       Case No. 1:19-BK-10606
                                                    §
 JUDY LANGENBACH                                    §
                                                    §
                                                    §
                                   Debtor(s)        §

                          NOTICE OF TRUSTEE’S FINAL REPORT AND
                             APPLICATION FOR COMPENSATION
                              AND DEADLINE TO OBJECT (NFR)

        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that E. Hanlin
Bavely , trustee of the above styled estate, has filed a Final Report and the trustee and the
trustee’s professionals have filed final fee applications, which are summarized in the attached
Summary of Trustee’s Final Report and Applications for Compensation.

        The complete Final Report and all applications for compensation are available for
inspection at the Office of the Clerk, at the following address:

          221 East Fourth Street, Atrium II, Suite 800, Cincinnati, OH 45202

        Any person wishing to object to any fee application that has not already been approved or
to the Final Report, must file a written objection within 30 days from the mailing of this notice,
together with a request for a hearing and serve a copy of both upon the trustee, any party whose
application is being challenged and the United States Trustee. If no objections are filed, the
Court will act on the fee applications and the trustee may pay dividends pursuant to FRBP 3009
without further order of the Court.

Dated:             03/28/2020                           By: /s/ E. Hanlin Bavely
                                                            Trustee
E. Hanlin Bavely
36 E. 7th Street, Suite 2020
Cincinnati , OH 45202




UST Form 101-7-NFR (10/1/2010)
Case 1:19-bk-10606                   Doc 24         Filed 03/31/20 Entered 03/31/20 13:58:19                                       Desc Main
                                                    Document     Page 2 of 7

                                     UNITED STATES BANKRUPTCY COURT
                                        SOUTHERN DISTRICT OF OHIO
                                             WESTERN DIVISION

    In re:                                                              §           Case No. 1:19-BK-10606
                                                                        §
    JUDY LANGENBACH                                                     §
                                                                        §
                                                                        §
                                     Debtor(s)                          §

                                  SUMMARY OF TRUSTEE’S FINAL REPORT
                                  AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                     $2,535.00
             and approved disbursements of                                                                                              $0.00
             leaving a balance on hand of1:                                                                                         $2,535.00


             Claims of secured creditors will be paid as follows: NONE



                                                    Total to be paid to secured creditors:                                              $0.00
                                                                      Remaining balance:                                            $2,535.00

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                  Requested             Payments to                   Payment
                                                                                                              Date
E. Hanlin Bavely, Trustee Fees                                                         $633.75                      $0.00                $633.75
E. Hanlin Bavely, Trustee Expenses                                                       $79.84                     $0.00                  $79.84


                         Total to be paid for chapter 7 administrative expenses:                                                      $713.59
                                                            Remaining balance:                                                      $1,821.41

       Applications for prior chapter fees and administrative expenses have been filed as
follows: NONE



                     Total to be paid to prior chapter administrative expenses:                                                         $0.00
                                                           Remaining balance:                                                       $1,821.41

1
  The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
UST Form 101-7-NFR (10/1/2010)
Case 1:19-bk-10606               Doc 24   Filed 03/31/20 Entered 03/31/20 13:58:19        Desc Main
                                          Document     Page 3 of 7


       In addition to the expenses of administration listed above as may be allowed by the
Court, priority claims totaling $0.00 must be paid in advance of any dividend to general
(unsecured) creditors.

         Allowed priority claims are: NONE



                                           Total to be paid to priority claims:               $0.00
                                                          Remaining balance:              $1,821.41

        The actual distribution to wage claimants included above, if any, will be the proposed
payment less applicable withholding taxes (which will be remitted to the appropriate taxing
authorities).

         Timely claims of general (unsecured) creditors totaling $35,843.68 have been allowed
and will be paid pro rata only after all allowed administrative and priority claims have been paid
in full. The timely allowed general (unsecured) dividend is anticipated to be 5.1 percent, plus
interest (if applicable) .

         Timely allowed general (unsecured) claims are as follows:

Claim         Claimant                                   Allowed Amt.          Interim     Proposed
No.                                                           of Claim      Payments to     Amount
                                                                                  Date
           1 Discover Bank                                    $9,869.57           $0.00      $501.53
           2 American Express National Bank,                  $6,318.21           $0.00      $321.06
             AENB
           3 PYOD, LLC                                        $6,553.38           $0.00      $333.01
           4 Fifth Third Bank                                 $8,344.69           $0.00      $424.04
           5 Fifth Third Bank                                 $4,757.83           $0.00      $241.77


                       Total to be paid to timely general unsecured claims:               $1,821.41
                                                       Remaining balance:                     $0.00

       Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
and will be paid pro rata only after all allowed administrative, priority and timely filed general
(unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
percent, plus interest (if applicable) .

         Tardily filed general (unsecured) claims are as follows: NONE



                 Total to be paid to tardily filed general unsecured claims:                  $0.00

UST Form 101-7-NFR (10/1/2010)
Case 1:19-bk-10606               Doc 24   Filed 03/31/20 Entered 03/31/20 13:58:19            Desc Main
                                          Document     Page 4 of 7

                                                         Remaining balance:                          $0.00

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and general (unsecured) claims have been paid in
full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
interest (if applicable) .

       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
ordered subordinated by the Court are as follows: NONE



                                     Total to be paid for subordinated claims:                       $0.00
                                                           Remaining balance:                        $0.00




                                             Prepared By: /s/ E. Hanlin Bavely
                                                          Trustee

E. Hanlin Bavely
36 E. 7th Street, Suite 2020
Cincinnati , OH 45202




STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
Case 1:19-bk-10606       Doc 24    Filed 03/31/20 Entered 03/31/20 13:58:19            Desc Main
                                   Document     Page 5 of 7



     CERTIFICATE OF SERVICE: NOTICE OF TRUSTEE’S FINAL REPORT AND
APPLICATION FOR COMPENSATION AND DEADLINE TO OBJECT (NFR)

       I certify that a copy of the foregoing Notice was served (I) electronically on the date of

filing through the court’s ECF System on all ECF participants registered in this case at the email

address registered with the court and (ii) by ordinary U.S. Mail addressed to each of the creditors

whose names appear on the current matrix in this estate, which is attached.

       Mailing was done on April 1, 2020.



                                                     /s/     E. Hanlin Bavely
                                                     E. Hanlin Bavely, Trustee
                                                     36 East Seventh Street, Suite 2020
                                                     Cincinnati, Ohio 45202
Case 1:19-bk-10606       Doc 24    Filed 03/31/20 Entered 03/31/20 13:58:19            Desc Main
                                   Document     Page 6 of 7



     CERTIFICATE OF SERVICE: NOTICE OF TRUSTEE’S FINAL REPORT AND
APPLICATION FOR COMPENSATION AND DEADLINE TO OBJECT (NFR)

       I certify that a copy of the foregoing Notice was served (I) electronically on the date of

filing through the court’s ECF System on all ECF participants registered in this case at the email

address registered with the court and (ii) by ordinary U.S. Mail addressed to each of the creditors

whose names appear on the current matrix in this estate, which is attached.

       Mailing was done on April 1, 2020.



                                                     /s/     E. Hanlin Bavely
                                                     E. Hanlin Bavely, Trustee
                                                     36 East Seventh Street, Suite 2020
                                                     Cincinnati, Ohio 45202
              Case 1:19-bk-10606      Doc 24    Filed 03/31/20 Entered 03/31/20 13:58:19         Desc Main
                                                Document     Page 7 of 7
Amex                                      Bank Of America                    BANK OF AMERICA
Correspondence/Bankruptcy                 4909 Savarese Circle               PO BOX 982238
Po Box 981540                             Fl1-908-01-50                      EL PASO TX 79998-2238
El Paso, TX 79998-1540                    Tampa, FL 33634-2413




Citi/Sears                                Discover Financial                 Discover Personal Loan
Citibank/Centralized Bankruptcy           Po Box 3025                        Attn: Bankruptcy
Po Box 790034                             New Albany, OH 43054-3025          Po Box 30954
St Louis, MO 63179-0034                                                      Salt Lake City, UT 84130-0954




FIFTH THIRD BANK                          Judy Langenbach                    PRA Receivables Management, LLC
MD# ROPS05 BANKRUPTCY DEPT                1633 Tremont St 1E                 PO Box 41021
1850 EAST PARIS SE                        Cincinnati, OH 45214-1439          Norfolk, VA 23541-1021
GRAND RAPIDS MI 49546-6253




Synchrony Bank                            Synchrony Bank/Sams Club
c/o PRA Receivables Management, LLC       Attn: Bankruptcy Dept
PO Box 41021                              Po Box 965060
Norfolk, VA 23541-1021                    Orlando, FL 32896-5060
